Title: To Thomas Jefferson from James Breckenridge, 12 August 1825
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
Fincastle
Augt 12th 1825
Your fav. of the 4th inst has just been recd.I can see no impropriety in the reappointment of Mr Gilmer to the Law chair of the University. He was our first choice & nothing has occurred that I know of to diminish his claims and if reappointed before our meeting in October, I will then cheerfully unite in ratifying it. Indeed I wish that it may be done, that we may get rid of the mortifying difficulty of fitting a chair so important to the immediate success of the institutionAccept the assurance of my best wishes yrJames Breckenridge